McGOWAN, Circuit Judge (concurring) :
This case, unlike Flynn v. Rusk, and Aptheker v. Rusk, D.C., 219 F.Supp. 709, both decided July 12, 1963, does not present the question of the constitutionality of Section 6 of the Subversive Activities Control Act of 1950, 64 Stat. 993, 50 U.S.C. § 785, as applied to one who is concededly a member of the Communist Party and who has been denied a passport for that reason. I, therefore, have no occasion to speak to that issue. Neither does it present the questions which would arise if the plaintiff were pressing a Fifth Amendment privilege against self-incrimination as his justifi*933cation for failure to respond to all of the requests for information contained in the application form employed by the State Department.
It is enough for me that Congress has, upon the basis of detailed legislative findings as to the nature of the Communist Party, determined by statute that, at the least, the fact of present membership in the Communist Party is a relevant circumstance to be taken into account by the Secretary of State in deciding whether to issue a passport in any particular case. Whether that fact alone ends the matter, or whether the Secretary either can or should take into consideration other facts such as the degree of the individual’s conscious attachment to, or active promotion of, the Party’s objectives, or the purposes of the travel for which the passport is sought, are, I repeat, questions not presented by this record, because here there has been no denial of a passport but only a refusal to pursue the processing of the application because of its incompleteness.
This incompleteness is defended only on the ground of a generalized aversion in principle to what is characterized by the plaintiff as a “test oath;” and the constitutional underpinning for this position is supplied in the form of a claim of the denial of substantive constitutional rights of free speech and association under the First Amendment, and of procedural due process rights under the Fifth.
As to the latter, it is important, as Judge Hart’s opinion makes clear, that the Secretary has, by regulation, fully accepted the burden of proving that the plaintiff is a member of the Communist Party upon any challenge by the Secretary of a statement in the application that he is not. Speiser v. Randall, 357 U.S. 513, 78 S.Ct. 1332, 2 L.Ed.2d 1460 (1958), is, thus, a wholly different case. If the plaintiff here chooses to complete the application form he need not apprehend that he will ever be placed under the burden of proving the truth of his representation. Rather, the burden of disproving it is explicitly the Secretary’s. The procedure so provided does not impress me as clashing with the concepts of fundamental fairness embodied in the due process clause of the Fifth Amendment. Certainly it presents no traps or pitfalls which warrant one who is not a member of the Communist Party from being unwilling to say so.
With respect to the First Amendment claim, this plaintiff's relationship to the focus of the argument is somewhat obscure. As noted hereinabove, this is not a case where a passport has been denied because of Communist Party membership, nor is there any allegation that plaintiff has been, or is being, thwarted in a desire to join the Party or to propagate its doctrines because of the impact that such speech or association might have on his right to secure a passport. The record generally, and plaintiff’s brief in particular, appear to me freighted with implications that plaintiff is in fact neither a member of the Party nor moved by any desire to join. Under these circumstances, there may well be a serious question as to the appropriateness of the advancement by plaintiff of this First Amendment argument. We need not make the matter turn on this point, however, although it does seem to emphasize the slenderness of the reed upon which plaintiff leans in this respect.
His argument is that his volunteering a statement as to non-membership operates generally to deter political utterance and association on his part. But clearly, in the context of this record, the element of deterrence involved is not excessive in the constitutional sense. Congress has made detailed findings as to the nature of the Communist conspiracy, the threat it presents to the American system of government, and the part that international travel can and does play in the effectuation of that conspiracy. There is, thus, a relationship between Communist Party membership and the grant of a passport which enables Congress to say, as a minimum, that the fact of membership is relevant in the Secretary of State’s determination. Without endeavoring to define the outermost limits *934of Congressional power in this regard, nor to prescribe exactly how the statute shall be construed and applied, it can be said that a mere general distaste for stating the fact of one’s political non-affiliation does not outweigh the Secretary’s interest in knowing — and, indeed, his obligation to try to ascertain— whether passport applicants are Party members. The administrative magnitude of the Secretary’s task in applying all of the relevant standards to the many passport requests received by him is obviously very great. Those applicants who refuse to state what the facts are carry a heavy burden of showing that they are deprived of constitutional rights when their applications are treated as incomplete. I can not say that the plaintiff here has met that burden.